Citation Nr: 1601572	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-15 056	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected endometriosis.

2.  Entitlement to an initial rating in excess of 30 percent for service-connected PTSD.


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1999 to September 2002, and in the Naval Reserves from September 2002 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Seattle, Washington and Muskogee, Oklahoma respectively.  Jurisdiction is with the RO in Oakland, California.

In a February 2015 rating decision, the RO granted the Veteran's claim of entitlement to service connection for bilateral hallux valgus, and assigned a disability rating of 10 percent effective February 9, 2010.  As the grant of service connection is considered a full grant of the benefit sought on appeal, the matter is no longer before the Board and the Board has narrowed its scope accordingly.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's endometriosis has been characterized by pelvic pain that requires continuous treatment for control.

2.  The Veteran's PTSD disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating for endometriosis are met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.116, Diagnostic Code (DC) 7629 (2015).

2.  The criteria for the assignment of an initial disability rating for PTSD in excess of 30 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided herein, VA provided adequate notices in letters sent to the Veteran in February 2010 and February 2011.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in March 2013 for PTSD, and April 2010 and January 2015 for endometriosis.  The April 2010 and March 2013 opinions described the Veteran's disabilities, addressed the relevant history, and provided an adequate rationale for the conclusions reached.  As discussed below, the January 2015 medical opinion failed to adequately consider the Veteran's medical history; however, as the Board assigned less probative weight to this opinion and granted a higher disability rating for the Veteran's endometriosis than was reflected in the findings of the January 2015 opinion, the Board concludes that there has been no prejudice to the Veteran.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  See 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the rating schedules represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service, and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom, and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern. Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  
Analysis

1. Endometriosis

The Veteran's service-connected endometriosis is currently rated as 0 percent disabling under 38 C.F.R. § 4.31 (2015), which provides for a 0 percent disability rating in every instance where the rating schedule does not provide a 0 percent evaluation for a given diagnostic code.  The rating schedule for endometriosis is found at 38 C.F.R. § 4.116, Diagnostic Code (DC) 7629 (2015).  That DC provides for a 10 percent disability rating when a veteran's endometriosis is characterized by pelvic pain, or heavy or irregular bleeding requiring continuous treatment for control.  A 30 percent disability rating is warranted when a veteran's endometriosis is characterized by pelvic pain, or heavy or irregular bleeding not controlled by treatment.  The highest disability rating for endometriosis is 50 percent, which is warranted when a veteran's endometriosis is characterized by lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain, or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  

The Veteran's service treatment records show that in the Veteran often complained of recurrent abdominal pains, for which she was often prescribed pain medication.

VA medical records show that the Veteran underwent laparoscopic surgery in January 2004.  At that time, the Veteran was diagnosed with primary infertility with endometriosis of posterior cul-de-sac, bladder, and bilateral ovarian fossae; bilateral tubal disease; and pelvic adhesive disease.  The Veteran was treated by lysis of the adhesions, and tubal cannulation.

In April 2009, the Veteran reported experiencing pain similar to the pain that resulted in the 2004 laparoscopy.  She reported that the pain usually occurred in the lower abdomen two days before her menses, and caused nausea, vomiting, and made it hard to move around.  She stated that the pain would diminish with the onset of menses, and get progressively better over the course of one to two weeks.  She reported that bleeding during menses usually lasted 3 days, and was typically light.  The Veteran stated that extra strength Tylenol gave some relief.  

In May 2009, the Veteran reported that she experienced a monthly pattern of pain 6 days prior to the onset of menses, which was mild for 4 days and then severe for 2.  The pain was sharp, severe, and caused vomiting.  It was recommended that the Veteran try hormone or nonsteroidal anti-inflammatory drug (NSAID) therapy to control her symptoms.

In July 2009, the Veteran reported regular menses with dysmenorrhea controlled with naproxen.

The Veteran was afforded a VA gynecologic examination in April 2010.  The examiner noted a current diagnosis of endometriosis.  At that time, the Veteran reported undergoing laparoscopic surgery for endometriosis, which she reported assisted in reducing the pain she experienced during her menses.  The Veteran reported that she continued to experience abdominal pain during her menses, usually lasting approximately three days.  The Veteran also reported that she did not have heavy menses.  The examiner noted that the Veteran's condition required treatment either hormonally or surgically, and at the time of the examination she was unable to conceive.  The examiner further noted that the Veteran did not have dyspareunia or excessive painful menses.

In a June 2010 VA female health primary care note, it was documented that the Veteran regularly took naproxen for endometriosis related pain. 

In an August 2013 VA medical record, the Veteran reported having irregular menses.  At that time she denied abdominal pain, blood in stools, or urinary symptoms.  

The Veteran was afforded another VA gynecologic examination in January 2015.  The examiner again noted a current diagnosis of endometriosis.  At that time the Veteran reported ongoing, intermittent pain in the pelvic area related to her menses.  The examiner indicated that the Veteran's endometriosis did not currently require treatments or medications, and was characterized only by pelvic pain.  The examiner did not reconcile the prior April 2010 VA examination report that indicated that the Veteran's endometriosis required continuous treatment, nor the prior medical records that noted the Veteran would benefit from hormone or NSAID therapy.  Further, the 2015 VA examiner noted that the Veteran had no other gynecologic diagnosis; however, the 2004 laparoscopy indicated bilateral tubal disease, and pelvic adhesive disease.  Therefore, the Board assigns less probative value to the January 2015 VA examiner's conclusions, as the examiner did not appear to consider the Veteran's entire medical history.

Upon review of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran is entitled an initial compensable rating for her endometriosis.  Resolving all doubt in the Veteran's favor, the Board finds that an evaluation of 10 percent, but no higher, is warranted for the Veteran's service-connected endometriosis for the entire period on appeal.  The record reflects that the Veteran's endometriosis is characterized by recurrent pelvic pain, which is treated with pain medications such as Tylenol and naproxen.  The April 2010 VA examiner indicated that the Veteran's endometriosis required either hormone or surgical treatment.  On several occasions, the Veteran's medical treatment providers have recommended ongoing hormone and NSAID therapy.  Thus, resolving all doubt in the Veteran's favor, the Board finds that the records shows continuous treatment is needed for the Veteran's endometriosis symptoms of pelvic pain.  38 U.S.C.A. § 5107(b).

There is no evidence in the record to indicate that the Veteran's endometriosis is not controlled by continuous treatment.  Rather, the Veteran consistently reported some relief from Tylenol and naproxen.  Additionally, there is no evidence to suggest that the Veteran's endometriosis is characterized by lesions involving bowel or bladder confirmed by laparoscopy, and bowel or bladder symptoms.  Laparoscopic testing showed endometriosis present in the bladder, but was silent regarding the presence of lesions.  At no point in the record has the Veteran complained of any bowel or bladder symptoms, and the Veteran denied bowel or bladder symptoms in August 2013.  

Consideration has also been given to assigning staged ratings for the Veteran's endometriosis.  However, at no time during the period in question has the Veteran's endometriosis warranted higher schedular ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In summary, for the reasons and bases set forth above, and with application of the benefit-of-the-doubt rule, the Board concludes that an initial 10 percent rating, but no more, is warranted for the Veteran's service-connected endometriosis disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 4.116, Diagnostic Code (DC) 7629 (2015).  

2.  PTSD

The Veteran's service-connected PTSD is currently rated as 30 percent disabling.  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).  That DC uses the General Rating Formula for Mental Disorders, which provides for a 
30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  However, they are just one of many factors considered when determining a rating.

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria. The Board will instead focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In a September 2010 VA mental health initial evaluation note, the Veteran first presented for mental health treatment.  At that time, she reported suffering from PTSD due to being sexually assaulted while in service.  She reported having nightmares that occurred 2 to 3 times per week, and avoiding talking about the assault.  She also reported that she was unable to have loving feelings towards others, and that she had difficulty sleeping.  The Veteran reported that she attended community college, but had difficulty concentrating.  She stated that the traumatic event and re-experience significantly impaired her life as she was unable to form long-term relationships with others.  She stated that she felt nervousness, numbness, and had an inability to relax.  The Veteran further reported that she would experience episodes where her chest would pound, her heart would race, and she would have difficulty breathing.  She stated that she felt tired, had a poor appetite, and had low self-esteem.  She denied suicidal or homicidal ideations, bipolar symptoms, psychosis, or cognitive impairment.  

Upon functional screening, the Veteran was assessed as not having any impairment in the ability to handle the activities of daily living.  Upon mental status examination, the Veteran was assessed as having appropriate hygiene, appropriate eye contact, spontaneous speech, and cooperative responses.  Her affect was restricted and her mood stable.  She did not have any hallucinations or illusions.  Her self-perception was within normal limits.  Her thought content was appropriate, and her thought processes were goal directed.  Her memory was unimpaired, her cognition, judgment and insight were intact.  The examiner proposed an initial diagnosis of PTSD, and assigned a GAF of 65.

In a December 2010 VA social work note, it was reported that the Veteran was accepted into a transitional living program.  The Veteran reported that she was evicted from her apartment due to inability to pay her rent, and was currently living with her sister.  She reported that she last worked in October 2009 at a warehouse.  The Veteran stated that she was currently enrolled in an LVN program.  She also reported that she had been feeling depressed and anxious.  The Veteran was assessed as alert and oriented to person, place, time, and situation.  Her eye contact was appropriate, and her speech was normal.  She was dressed and groomed appropriately.  The Veteran denied any suicidal or homicidal ideation, intent or plan.

In a December 2010 VA psychiatry note, the Veteran reported ongoing nightmares, intrusive memories, irritability, anger, hypervigilance, exaggerated startle response, moderate anhedonia, low energy, poor sleep, and depression.  Upon mental status examination, the Veteran was described as being appropriately dressed, moderately engaged, having good eye contact, and slightly aggravated.  She was alert and oriented.  Her speech was normal, her mood was depressed, her affect was labile and tearful, and her judgment and insight were intact.  She denied suicidal or homicidal ideations.  She was assessed as having PTSD, and chronic, moderately severe, major depressive disorder.  She was assigned a GAF of 50.

In an April 2011 VA psychiatry note, the Veteran presented six months pregnant.  She reported that she stopped taking her antidepressant medication the prior December.  She endorsed ongoing PTSD symptoms such as flashbacks, nightmares, isolation, anhedonia, irritability, and avoidance.  The Veteran further reported that she did not attend group therapy due to feeling uncomfortable in groups.  She stated that she had a depressed mood much of the time, disturbed sleep, low energy, and feelings of hopelessness.  She stated she was able to take care of the activities of daily life.  The Veteran reported not being on good terms with the father of her baby, and living with her father with whom she often had conflicts.  Upon mental status exam, the Veteran's speech was normal, her was mood depressed, her affect was restricted to her mood, her thought processes were linear and goal directed, her cognition was intact, and her judgment and insight were good.  She denied hallucinations, delusions, and suicidal or homicidal ideations.  The Veteran was assessed as having a history of PTSD related to military sexual trauma, and depression, not otherwise specified, contributed to by several social stressors with pregnancy as a complication.  She was assigned a GAF of 65

In a May 2011VA social work note, the Veteran reported that she was currently living with her father, with whom she did not have a supportive relationship.  She stated that she was unemployed due to her pregnancy, and that she wanted to relocate to continue her higher education.  The Veteran was described as having a history of alcohol abuse during her pregnancy.  The Veteran's affect was normal, she presented with good hygiene, and she denied any suicidal or homicidal ideations.

In a May 2011 VA psychiatry note, it was noted that the Veteran presented to the clinic with an odor of alcohol, and had other signs of heavy drinking, such as wandering speech, distractibility, and clumsy movements.  The Veteran reported being under a lot of stress due to difficulty with the father of her unborn baby, and conflict between her father and step-mother with whom she was living.  She denied any suicidal or homicidal ideations.  The Veteran was assessed as being depressed with likely alcohol abuse, which was likely secondary to her depression and anxiety.  She was assigned a GAF of 55.

In an April 2011 VA psychiatry note, the Veteran was described as having ongoing symptoms of PTSD, including flashbacks, nightmares, isolation, anhedonia, irritability, and avoidance.  She reported not attending a therapy group because she felt uncomfortable in groups.  She reported that she was able to take care of the activities of daily life, and denied any suicidal ideation.  She was pregnant at that time, and living with her father with whom she had conflicts.  She also reported that, due to the pregnancy, she was not taking antidepressant medication.  She reported that she was not on good terms with the father of the baby.  Upon mental status examination, it was noted that the Veteran had good hygiene, normal speech, depressed mood, restricted affect, linear and goal directed thought processes, no suicidal or homicidal ideations, no delusions or hallucinations, intact cognition, and good judgment.  The Veteran was assigned a GAF of 65.

In a June 2011 VA social work note, the Veteran was described as alert and oriented to person, place, time and situation.  Her eye contact was appropriate, her speech was normal, and she was dressed and groomed appropriately.  It was reported that the Veteran remained in denial about her alcohol abuse, and declined treatment.  She did not express any suicidal or homicidal ideations.

In a June 2011 VA psychiatry note, it was reported that the Veteran stated that she wanted to stop drinking alcohol out of concern that it was harmful to her fetus.  She stated that she continued to have symptoms of depression, nightmares, flashbacks, and anxiety.  She denied any suicidal ideations.  She expressed a desire to resume taking antidepressant medication.  Upon mental status examination, it was noted that the Veteran had good hygiene, normal speech, depressed mood, restricted affect, linear and goal directed thought processes, no suicidal or homicidal ideations, no delusions or hallucinations, intact cognition, and good judgment.  The Veteran was assigned a GAF of 65.

In July 2011, the Veteran presented to a women's health appointment with an altered mental status, assumed secondary to alcohol consumption.  The VA health care provider notified the police, and the Veteran's one month old baby was temporarily removed from her.

In a November 2011 psychiatry note, it was reported that the Veteran stated that she was "feeling better," and that she felt more hopeful about her future.  She had received housing assistance and was able to move out of her father's house.  She reported preparing to attend college.  She further reported that she stopped drinking due to the threat of loss of her baby to the authorities.  She also reported attending group therapy.  The Veteran denied feeling sad or depressed on most days, and also reported feeling less anxious and sleeping better with less frequent nightmares and flashbacks.  Upon mental status examination, it was noted that the Veteran had good hygiene, normal speech, depressed mood, restricted affect, linear and goal directed thought processes, no suicidal or homicidal ideations, no delusions or hallucinations, intact cognition, and good judgment.  The Veteran was assigned a GAF of 75.

Group therapy notes from June 2011 through December 2011 show that the Veteran had been attending group therapy where she was consistently described as engaging in the group conversation, and being supportive of other group members.

In a December 2011 VA psychiatry note, it was reported that the Veteran requested to change her antidepressant medication because she felt it was no longer helping.  She reported an increase in hypervigilance, frequent flashbacks, nightly nightmares, feeling sad most of the time, and poor concentration.  She denied any suicidal or homicidal ideations.  Upon mental status examination, it was noted that the Veteran had good hygiene, normal speech, depressed mood, restricted affect, linear and goal directed thought processes, no suicidal or homicidal ideations, no delusions or hallucinations, intact cognition, and good judgment.  The Veteran was assigned a GAF of 75.  

In December 2011 VA social worker notes, the Veteran was described as having a normal affect, engaging conversation, was well groomed, and denied and homicidal or suicidal ideations.  

In an October 2012 VA medical record, the Veteran had a suicide risk screen.  The Veteran denied feeling hopeless about the present or future, and denied having thoughts about harming herself or others.  An October 2012 depression screen was negative, with the Veteran reporting that she had little interest or pleasure in doing things several days, and felt down, depressed, or hopeless several days.  A contemporaneous PTSD screen was positive, with the Veteran reporting nightmares; avoidance behavior; being constantly on guard; being easily startled; and feeling numb or detached from others, her activities, and her surroundings.

In a February 2013 VA suicide risk assessment, the Veteran was assessed as having difficulty with homelessness, financial problems, and chronic pain.  Her then current risk factors included insomnia.  At that time she reported having a drinking problem from 2001 until 2011, when she stopped drinking for her daughter's sake.  The Veteran stated that, since her prior suicide attempt in service, she had not had thoughts or attempts of suicide.  She reported ongoing difficulty with insomnia that she attributed to ongoing chronic pain problems, which were not specified at that time.  The Veteran reported that she was able to cope with adversity, that she remained optimistic about the future, and that she planned to go to school and start a career.  She stated that she wanted to provide a good life for her daughter.  The Veteran was assessed as having a low suicide risk.

VA medical records show that in February 2013, the Veteran participated in a homeless program for Veterans to assist her in securing her own housing.  She had previously been living with her father and step-mother.  During the initial intake, the Veteran reported that her last place of employment was at a warehouse, where she worked for several months until she relocated.  At that time, the Veteran presented as alert and oriented to person, place, time and situation.  She had good hygiene, normal speech, linear and clear thought processes, fair judgment and insight, and had a dysthymic mood.  She denied any hallucinations, delusions, or suicidal or homicidal ideations.

In a February 2013 VA homeless program note, the Veteran reported that her goals included obtaining housing, starting school, and obtaining gainful employment.  She stated that she was a hard worker, a dedicated parent, and able to figure things out.  She described her abilities as being able to work well independently, and perform to supervisor expectations.

In March 2013 the Veteran was afforded a VA PTSD examination.  At that time the Veteran reported that her PTSD symptoms had their onset after she was sexually assaulted in service, and that she was prescribed medication two months after the incident.  She reported having an attempted suicide by overdose.  She reported having counseling with the VA in 2010 due to symptoms of depression, sleep disturbances, and anxiety.  She stated that she was in a relationship with her daughter's father, although there were some problems as she wanted him to do more for their daughter.  She stated that she had a fair relationship with her father.  She reported quitting her last job in October 2010 due to getting pregnant, and that she currently stayed home to care for her infant daughter.  

The examiner noted a current diagnosis of PTSD and assigned a current GAF score of 65.  The examiner used the DSM-IV diagnostic criteria to establish the Veteran's current PTSD diagnosis.  Under Criterion A, the examiner indicated that the Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and that the Veteran's response involved intense fear, helplessness, or horror.  Under Criterion B, the examiner indicated that the Veteran re-experienced the traumatic event by recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  Under Criterion C, the examiner indicated that the Veteran avoided stimuli associated with the trauma through efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; and feeling of detachment or estrangement from others.  Under Criterion D, the examiner indicated that the Veteran had persistent symptoms of increased arousal, not present before the trauma, as indicated by difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  Under Criterion E the examiner noted that the Veteran's PTSD symptoms had a duration of longer than one month.  Under Criterion F, the examiner indicated that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The 2013 VA examiner indicated that the Veteran's PTSD was characterized by the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The 2013 VA examiner concluded that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

In a March 2013 VA homeless program note, the Veteran reported that she was about to be kicked out of her father's house.  It was reported that the Veteran presented with good hygiene, and was very timid and quiet.  She appeared overwhelmed, but did not endorse any suicidal or homicidal ideations.  Her insight and judgment appeared intact and she was still actively pursuing her goal of finding permanent housing.

In an April 2013 VA homeless program note, it was reported that the Veteran presented with good hygiene, she was pleasant, timid, and her mood seemed more relaxed.  She was described as being goal oriented, and motivated to find housing.  Her thought processes were clear and linear, and she did not endorse any suicidal or homicidal ideations.

In a May 2013 VA homeless program note, it was reported that the Veteran was stably housed with her daughter in an apartment unit near a local college where the Veteran planned to attend courses.  The Veteran was described as being guarded at times, appearing anxious with a flattened affect.  The Veteran expressed her goal of obtaining permanent housing to raise her child in a safe environment.

In a September 2013 VA homeless program note, the Veteran reported being enrolled in courses at a local college. In an October 2013 VA nursing note, the Veteran had a negative screen for depression.  She reported that she did not have little interest or pleasure in doing things, nor did she feel down, depressed, or hopeless.

In a January 2014 VA mental health assessment, upon mental status examination, the Veteran was assessed as alert and oriented with appropriate grooming.  Her speech was normal, her language was intact, her mood and affect were anxious, her thought content was normal, her insight, judgment, and memory were all intact.  She denied experiencing hallucinations, or suicidal or homicidal ideations.  The Veteran reported her symptoms as recurrent mood swings, frequent nightmares, limited socialization, irritability, anxiety, suspiciousness, and feeling guarded.  The Veteran was assessed as not potentially suicidal or violent.  In an addendum note, the Veteran's current symptoms were listed as tension, anxiety, depression, occasional nightmares, sleep problems, irritability, mood swings, feelings of suspiciousness towards others, and "stay[ing] to self a lot."  Upon mental status examination, it was noted that the Veteran had no gross thought disorder, or cognitive defect.  The challenges facing the Veteran were listed as limited finances, limited support system, and single parenthood.  The Veteran was assessed as not potentially suicidal, with suicide protective factors such as social/family support, positive life satisfaction, a child in the home, intact reality resting, strong coping and problem solving skills, planning for the future, and an established positive therapeutic alliance.  

In a May 2014 VA homeless program note, the Veteran was described as being oriented to person, place, time and circumstance.  She presented with good hygiene, was in good spirits, with a "bright" affect.  Her speech was normal, her thought processes were clear and linear, and she denied any suicidal or homicidal ideations.

In a June 2014 VA homeless program note, it was reported that the Veteran expressed a desire to maintain her physical and mental health, and obtain an associates degree in human services.  At that time, the Veteran had been living in her own home with her daughter for a year.  She reported being able to manage her finances, and that she was currently enrolled in college courses.  The Veteran was described as being oriented to person, place, time and circumstance.  She presented with good hygiene, was in good spirits, with a "bright" affect.  Her speech was normal, her thought processes were clear and linear, and she denied any suicidal or homicidal ideations.

In a July 2014 VA homeless program note, the Veteran was described as having good hygiene.  She reported a recent incident with her boyfriend where she had to call the police and secure a protective order against him.  The Veteran's speech was described as slower than normal.  Her thought processes were clear and linear, and she denied any suicidal or homicidal ideations.

In a September 2014 VA psychology note, the Veteran presented as nervous and guarded.  She denied any suicidal or homicidal ideations.  At that time the Veteran reported having difficulty securing child care so that she could attend college courses.

In a September 2014 VA homeless program note, upon telephonic interview, the Veteran was described as alert and oriented to person, place, time, and situation.  Her speech was pressured, and she seemed somewhat anxious.  Her thought processes were clear and linear, and she denied suicidal or homicidal ideations.  At a follow-up appointment the next day, the Veteran was described as seeming overwhelmed and anxious due to a recent financial difficulty.  At the outset of the encounter, the Veteran's speech was described as pressured and her thoughts as tangential.  As the encounter progressed, the Veteran's speech slowed, and her thoughts became more linear.  She denied any suicidal or homicidal ideations.

In an October 2014 VA homeless program note, it was noted that the Veteran injured her foot.  The Veteran was described as pleasant and cordial, with normal speech, and clear and linear thought processes.  The Veteran's judgment was described as poor at that time because she was not seeking medical care for her injured foot.  During a follow-up visit a few days later, the Veteran's judgment was assessed as improved, as she sought medical care for her injury.  In a follow-up telephonic interview later that same month, the Veteran was described as alert and oriented to person, place time and situation.  Her thought processes were clear and linear, her speech was normal, her mood was stable, and she did not endorse any suicidal or homicidal ideations.

In a November 2014 VA homeless program note, upon telephonic interview, the Veteran was described as sounding tired, with soft, slow, and guarded speech.  Her language was intact, she did not report any thought or perceptual disturbances, and she denied any suicidal or homicidal ideations.  Later that same month, the Veteran was described as alert and oriented to person, place time and situation.  She was further described as having good hygiene, in good spirits, with a cordial and pleasant demeanor.  Her speech was normal, her thought processes were clear and linear, and she did not endorse any suicidal or homicidal ideations.  

In a December 2014 VA homeless program note, the Veteran was described as alert and oriented to person, place time and situation.  She was further described as pleasant, cordial, with a euthymic mood evidenced by a pleasant tone and demeanor.  Her speech was normal, her thought processes were clear and linear, and she did not endorse any suicidal or homicidal ideations.  

In a February 2015 VA homeless program note, the Veteran was described as alert and oriented to person, place, time and situation.  She was further described as pleasant, cordial, and in good spirits.  Her speech was normal, her thought processes were clear and linear, and she did not endorse any suicidal or homicidal ideations.  The Veteran discussed her goal of obtaining her associates degree to become financially stable.  In another homeless program note from the same month, the Veteran was described as having a euthymic mood, with normal speech, clear and linear thought processes, and intact language.  The Veteran denied any suicidal or homicidal ideations.  The Veteran reported she was able to financially maintain her household.

Upon review of the record, the Board finds that the preponderance of the evidence indicates that Veteran's PTSD disability has more closely approximated a 30 percent disability rating for the entire appeal period.  The evidence shows that the Veteran's PTSD disability is characterized by occasional decrease in work efficiency, with intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment.  The record does not indicate that the Veteran manifested or endorsed symptoms of mild memory loss.  

The Board notes that, during the appeal period the Veteran has been intermittently taking college courses and working towards securing a degree.  The Board notes that in September 2010, the Veteran reported having difficulty concentrating in her community college courses due to her symptoms.  With the exception of September 2010, however, the record shows that the Veteran has been able to continue with her college coursework, and the only noted barrier she reported was a lack of childcare for her daughter.  The Veteran was consistently described by social workers and mental health providers as being goal oriented with regards to working towards her degree and pursuing a career.  Additionally, the record does not show that the Veteran was unemployed due to her PTSD symptoms.  Rather, the Veteran reported leaving one job due to pregnancy, and another due to relocating to be closer to a college she wished to attend.  In 2013, the Veteran listed among personal strengths an ability work well independently, and perform to supervisor expectations.  

The Board finds that the evidence also shows that the Veteran generally functioned satisfactorily, with routine behavior, self-care and normal conversation.  VA medical records, in particular the VA homeless program notes, demonstrate that the Veteran was able to manage her finances, the activities of daily life, regularly presented as well-groomed, and was able to overcome challenging situations regarding her housing situation and interpersonal relationships. 

The Board acknowledges that the Veteran experienced periods of inability to function satisfactorily.  In December 2010, the Veteran endorsed symptoms of ongoing nightmares, intrusive memories, irritability, anger, hypervigilance, exaggerated startle response, moderate anhedonia, low energy, poor sleep, and depression.  At that time she was assigned a GAF score of 50, indicating that she had serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Additionally, in May 2011 the Veteran was assigned a GAF score of 55 (indicative of moderate symptoms, or moderate difficulty in social functioning) after she presented to an appointment intoxicated, and reported being under a lot of stress due to relational conflicts with her boyfriend and father.  

While the Board does not doubt the competency or credibility of the December 2010 or May 2011 medical report, the Board notes that they do not represent the Veteran's overall disability picture.  In particular, the Board notes that the Veteran was typically assigned GAF scores of 65 or higher, indicative of mild symptoms.  Notably, the Veteran was assigned a GAF of 65 one month prior to the May 2011 GAF assessment of 55.  The Board also notes that the December 2010 and May 2011 medical records occurred during a period of time where the Veteran reported ongoing alcohol abuse.  The Veteran reported she stopped abusing alcohol shortly after the birth of her daughter, and the record reflects that from that point forward she began to be consistently assigned higher GAF scores.  The Board therefore finds that the December 2010 and May 2011 medical records are not reflective of the Veteran's overall disability picture, nor do they merit a staged rating for this period as the symptomatology the month prior and shortly thereafter was improved.  

Further, the Board notes that the Veteran's speech was generally described as normal; her panic attacks occurred weekly or less often; she displayed no memory impairment; she was typically found to have linear, goal oriented thinking; and she generally had good judgment and insight.  While the Veteran reported ongoing relational conflict with her father and the father of her child, she maintained a positive relationship with her daughter.  Although at times she reported feeling uncomfortable in groups, the record shows that she was able to positively engage with others in a group therapy setting, as well as in one on one therapy.  While she endorsed symptoms of mood fluctuation, she remained goal oriented as evidenced by her ability to overcome housing challenges, and work towards her goal of obtaining a degree and beginning a career.  The Board also notes that, since the Veteran's suicide attempt in service, she has consistently denied any ongoing suicidal ideations.  The overall disability picture does not present symptomatology of such frequency, severity and duration to meet or equate to the level of disability required for the assignment of a higher rating than 30 percent. She has not demonstrated occupational and social impairment with reduced reliability and productivity due to her symptoms. 

As noted, consideration has also been given to assigning staged ratings for the Veteran's PTSD.  However, at no time during the period in question has the Veteran's PTSD warranted higher schedular ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

For these reasons, the Board concludes that, based on the preponderance of the evidence, the Veteran's PTSD disability overall has more closely approximated a 30 percent disability rating, but no higher, for the period on appeal.  As the evidence preponderates against the claim, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable disability rating of 10 percent, but no higher, for service-connected endometriosis is granted.

Entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD is denied.




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


